SHARPE, J.
Where a written instrument is only a collateral incident to the matter in issue, and its existence rather than its contents is the matter desired to be proved, the rule which in general -requires the production of the writing as the best evidence of its contents is not applicable.—1 Green. on Ev., § 89; Allen v. State, 79 Ala. 34. Of this class were the writs in attachment and detinue mentioned in testimony adduced by the State. Here the question was not of the authority of the officer, for the defendant was not charged with unlawfully resisting such authority. It was merely whether the defendant was guilty of an assault with intent to murder, an offense involving-malice and vicious acts on which those writs had no direct connection or bearing.
There is no error in the record.
Judgment affirmed.